Citation Nr: 0016685	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-08 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for the claimed 
residuals of a left shoulder injury.  

3.  Entitlement to service connection for the claimed 
residuals of a left groin pull.  

4.  Disagreement with the initial rating assigned for the 
service-connected diabetes mellitus with retinopathy.  

5.  Disagreement with the initial rating assigned for the 
service-connected hypertension.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 1996 and April 1998 rating decisions of 
the RO.  

The veteran failed to appear for a hearing scheduled before a 
Member of the Board at the RO in May 2000.  



FINDING OF FACT

The veteran's service-connected hypertension is shown to be 
manifested by diastolic pressure readings that predominantly 
measure at least 100.  





CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected hypertension have been met. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
4.104 including Diagnostic Code 7101 (1997); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.104 including Diagnostic Code 7101 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for an increased rating 
for the service-connected hypertension is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities. 38 C.F.R. §§ 4.10 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The rating schedule criteria for evaluating cardiovascular 
disabilities changed on January 12, 1998.  The veteran's 
claim was filed prior to this date.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board must apply the more favorable 
of the old and new rating criteria to the veteran's claim.  

Under the old criteria for rating hypertensive vascular 
disease (essential arterial hypertension), diastolic pressure 
predominantly 100 or more warrants a 10 percent rating.  
Diastolic pressure predominantly 110 or more with definite 
symptoms warrants a 20 percent rating.  38 C.F.R. § 4.104 
including Diagnostic Code 7101 (1997).  

Under the new rating criteria for evaluating hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control warrants a 10 percent rating.  
Diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more warrants a 20 percent 
rating.  38 C.F.R. § 4.104 including Diagnostic Code 7101 
(1999).  

On VA examination in November 1998, the veteran reported that 
he had had elevated blood pressure for the previous 4 to 5 
years, but was not on any medication.  On examination, his 
blood pressure was measured as being 120/100 in the left arm 
while lying, 140/96 in the left arm while sitting and 142/100 
in the right while sitting.  The diagnoses included that of 
hypertension.  

The most recent VA examination report demonstrates that the 
veteran's diastolic pressure readings are shown predominantly 
to measure at least 100.  This supports the assignment of a 
10 percent rating for service-connected hypertension.  The 
evidence of record shows that his diastolic pressure is 
predominantly less than 110 and his systolic pressure to 
measure predominantly less than 200.  Consequently, the Board 
finds that a rating in excess of 10 percent is not warranted 
for the service-connected hypertension pursuant to the 
provisions of the old or new rating criteria under 38 C.F.R. 
§ 4.104 including Diagnostic Code 7101 (1997) and 38 C.F.R. § 
4.104 including Diagnostic Code 7101 (1999).  See also 
Karnas, supra.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected hypertension as 
prescribed by Court in Fenderson v. West, 12 Vet. App. 119 
(1999).  However, at no time during the appeal period has the 
service-connected disability been more than 10 percent 
disabling.  



ORDER

An increased rating of 10 percent for the service-connected 
hypertension is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

Service connection is currently in effect for diabetes 
mellitus, rated as 20 percent disabling under Diagnostic Code 
7913.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent evaluation.  
See 38 C.F.R. § 4.119 including Diagnostic Code 7913 (1999).  

A June 1998 VA outpatient record noted that the veteran had 
diabetes mellitus requiring insulin, restricted diet and 
regulation of physical activities.  The most recent VA 
examination was conducted in November 1998.  The diagnoses 
included that of insulin dependent diabetes mellitus 
currently on insulin and oral hypoglycemics.  It was 
indicated that he was on a diet.  There was no indication of 
whether regulation of activities is required due to diabetes 
mellitus.  

The Board finds that the most recent VA examination was 
inadequate for evaluation purposes, because it does not 
include sufficient detail for rating the service-connected 
diabetes mellitus and that further examination should be 
conducted on remand.  38 C.F.R. § 4.2 (1999).  In addition, 
any pertinent treatment records should be obtained for 
review.  

The veteran asserts that he currently suffers from low back 
disability and residual disability of a left shoulder and a 
left groin due to injury suffered during active duty.  
However, his lay assertions alone cannot be probative as a 
layperson is not competent to proffer an opinion regarding a 
question of medical diagnosis as is presented in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

However, the veteran should be given an opportunity to 
provide all medical evidence that tends to support his 
assertions regarding the claimed disabilities.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In light of the foregoing, the Board is REMANDING these 
matters to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed low back 
disorder and residuals of a left groin 
pull and left shoulder injury since 
service and for his service-connected 
diabetes mellitus since June 1998.  In 
addition, the RO should instruct the 
veteran to submit all medical evidence 
which tends to support his assertions 
that he currently suffers from a low back 
disability and residual disability of the 
left groin and left shoulder injury due 
to disease or injury which was incurred 
in or aggravated by service  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
diabetes mellitus.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should evaluate and 
report on the veteran's current diabetes 
mellitus in terms of the diagnostic 
criteria of Diagnostic Code 7913 and, in 
particular, comment on whether the 
veteran has restrictions of his 
activities necessitated by diabetes 
mellitus.  A complete rationale for any 
opinion expressed must be provided.  

3.  After undertaking any necessary 
development, to include any additional 
examinations, the RO should review the 
veteran's claims.  All indicated 
development should be undertaken in this 
regard.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



